DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered. Claims 1-10 and 11-13 and 15-17 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-10 and 11-13 and 15-17, claims 1-10 and 11-13 and 15-17 are NOT interpreted under 35 USC 112(f).
The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “interpolation” (as in “generating an interpolation scan image” in claim 1 including claims 11 and 15) is interpreted in light of applicant’s disclosure and drawing of fig. 1 and definition thereof via Dictionary.com wherein “the act or process of interpolating or the state of being interpolated” is “taken” as the meaning of the claimed “interpolation” via MPEP 2111.01 III:
interpolation
noun
1	the act or process of interpolating or the state of being interpolated.







The claimed “ing” (as in “determining” in claim 1 including claims 11 and 15) is interpreted in light of applicant’s disclosure and drawing of fig. 1: “determining…determining….determine…determine” and definition thereof via Dictionary.com wherein “a suffix of nouns formed from verbs, expressing the action of the verb or its result, product, material, etc.” is “taken” as the meaning of the claimed “ing” via MPEP 2111.01 III:
-ing1
1	a suffix of nouns formed from verbs, expressing the action of the verb or its result, product, material, etc. (the art of building; a new building; cotton wadding). It is also used to form nouns from words other than verbs (offing; shirting). Verbal nouns ending in -ing are often used attributively (the printing trade) and in forming compounds (drinking song). In some compounds (sewing machine), the first element might reasonably be regarded as the participial adjective, -ing2, the compound thus meaning “a machine that sews,” but it is commonly taken as a verbal noun, the compound being explained as “a machine for sewing.”












Response to Arguments
Amendments to the Specification
Objections to the Claims and Response Thereto
Claim Interpretations
Rejections of Claims under 35 USC 103
Independent Claims 11 and 15

Applicant’s arguments, see remarks, pages 8-10, filed 11/17/21, with respect to the objection to the disclosure, the claim objection of claims 11-18, the claim interpretation of claims 14 and 18 regarding contingent limitations, and the 35 USC 103 rejection of claims 11-18 in the Office action of 9/17/21 have been fully considered and are persuasive. Thus:  
The objection to the disclosure has been withdrawn. 
The objection of claims 11-18 has been withdrawn.
The claim interpretation of claims 14 and 18 regarding contingent limitations is withdrawn.
The 35 USC 103 rejection of claims 11-18 has been withdrawn.
Rejections for Nonstatutory Double Patenting and Response Thereto
In response to applicant’s remarks regarding double patenting of claims 1-18, claims 11-13 and 15-17 are rejected under double patenting. 
Upon further review, claims 1-10 are not rejected under double patenting; thus, the double patenting rejection of claim 1-10 is withdrawn. Thus, claims 1-10 are allowed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 2020/0074590 (16/118,661 or US Patent 11,024,004) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 11 anticipates broader claims 11-13.
Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 2020/0074590 (16/118,661 or US Patent 11,024,004) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 11 anticipates broader claims 15-17.





Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, claim 1 is allowable because the art of record does not anticipate of render obvious claim 1’s last “iteratively” limitation when claim 1 is considered as a whole as discussed in the previous Office action of 9/17/21, page 40.  
For example, Walls (US Patent App. Pub. No.: US 2009/0115908 A1) teaches “when a distance…be less than a fractional threshold value” as shown in fig. 6 as “k”=0.5:
“[0063] A repeated pixel value, rep_pel may be generated and may be equal to the non-motion compensated pixel, PIX_A 614 from the previous picture P1 602 when a distance or fract value k between the previous picture P1 602 and the generated interpolated picture 606 may be less than a fractional threshold value, for example, k&lt;0.5. The generated repeated pixel value, rep_pel may be equal to a non-motion compensated pixel, PIX_B 616 from the next picture P2 604 when a distance or fract value k between the previous picture P1 602 and the generated interpolated picture 606 is not less than the fractional threshold value, for example, k.gtoreq.0.5.”

However, Walls does not teach “determining when a distance…be less than a fractional threshold value” or the claimed “determining a second distance…is greater than a predetermined delta distance value”.
In contrast to claim 1, corresponding amended claims 11 and 15 do not determine a second distance is greater than a predetermined delta distance value as claimed in claim‘s said last limitation. 
Thus, claims 2-10 are allowable for depending on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


















The following is a statement of reasons for the indication of allowable subject matter:  
Claims 11-13 and 15-17 are only rejected under double-patenting. Thus claims 11-13 and 15-17 are allowable pending the double patenting rejection, because the prior art does not teach claim 11’s (including claim 15) “a difference between a new interpolation distance…and a target distance…is equal to or less than a predetermined delta distance value” when claim 11 is considered as a whole.
For example, said Walls teaches a “difference |diff| between…pixels…to control the interpolation” via:
[0079] The histogram cut-off value, aso_unexpected may be generated based on comparison of the calculated difference |diff| between the selected plurality of motion compensated pixels, MC1 and MC2 with one or more histogram cut-off threshold values. A shut-off value, aso_alpha may be generated based on comparison of the generated histogram cut-off value, aso_unexpected with one or more cut-off threshold values to control the interpolation of the plurality of output pictures.

Thus, Walls does not teach a difference |diff| between and a distance, as shown by said Walls’ fig. 6: “k”, and another distance, or another “k”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667